Exhibit For Immediate Release July 31, PNM Resources Reports Improved 2009 Second-Quarter Earnings PNM Electric, First Choice Power show continued improvement Management to discuss results, provide 2009 outlook during call today 2009 SECOND-QUARTER SUMMARY · Quarterly GAAP (generally accepted accounting principles) losses of $0.02 per diluted share, compared with losses of $1.76 per diluted share in 2008 · Ongoing earnings of $0.21 per diluted share, compared with losses of $0.10 per diluted share in 2008 YEAR-TO-DATE SUMMARY · YTD GAAP earnings of $1.02 per diluted share, compared with losses of $2.42 per diluted share in 2008 · YTD ongoing earnings of $0.31 per diluted share, compared with losses of $0.05 per diluted share in 2008 (ALBUQUERQUE, N.M.) – PNM Resources (NYSE: PNM) today reported unaudited 2009 second-quarter consolidated GAAP losses of $2.1 million, or $0.02 per diluted share, compared with losses of $143.5 million, or $1.76 per diluted share, in 2008. Quarterly GAAP losses in 2009 reflect non-recurring items that had a net negative impact of $21.5 million. In 2008, GAAP losses reflected non-recurring items that had a net negative impact of $135.7 million. Unaudited, consolidated ongoing earnings were $19.4 million, or $0.21 per diluted share, compared with ongoing losses of $7.8 million, or $0.10 per diluted share, in 2008. Reconciliations of GAAP to non-GAAP measures are shown in the attached schedules 1-8. The 2008 implementation of new electric rates and a fuel and purchased power cost adjustment clause for PNM Electric, coupled with strong performance at First Choice Power, drove quarterly performance. “Our utility operations are seeing some signs that the impact of the current recession is lessening,” said Jeff Sterba, PNM Resources chairman and CEO. “Retail sales were hurt by unseasonably cool weather in New Mexico, but weather-adjusted load did not deteriorate at the pace we saw last quarter. And in Texas, overall electricity consumption rebounded a bit for TNMP.” (MORE) PNM
